        Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 1 of 30



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *

        v.                                       *

PAULETTE MARTIN,                                 *          Criminal No.: DKC-04-235

        Petitioner.                              *
                                             ...oOo...

                    GOVERNMENT’S RESPONSE IN OPPOSITION TO
             PETITION FOR RELIEF PURSUANT TO 18 U.S.C. SECTION 3582(c)

                                      INTRODUCTION

        The United States of America, by undersigned counsel, hereby responds to Petitioner’s

Amended Motion for Reduced Sentence under 18 U.S.C. § 3582(c)(1)(A)(i) or, in the Alternative,

Section 404 of the First Step Act. ECF No. 2001. The government opposes the request, as

Petitioner has not established extraordinary and compelling reasons for compassionate release.

Additionally, Petitioner’s request for a Section 404 reduction should also be denied, as the large

quantity of narcotics Petitioner trafficked shows that no sentencing disparity needs correction

here.

                                       BACKGROUND

        From at least 1997 until her arrest in May 2004, Paulette Martin (“Petitioner”) was the

leader of an organization involving at least thirty other individuals that trafficked massive

quantities of cocaine, cocaine base and heroin. Presentence Report (“PSR”) at ¶¶ 40-55.

        Consequently, Petitioner was charged with fifty-seven counts of a sixty-two count Fifth

Superseding Indictment. See ECF No. 794. Prior to trial, on June 6, 2006, the government filed a

Notice of its Intention to Seek Enhanced Penalties under 21 U.S.C. § 851, which resulted in a




                                                1
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 2 of 30



statutory penalty range of twenty years to life under 21 U.S.C. §§ 841(b)(1)(A) and 851 as to Count

One. ECF No. 842.

       On August 31, 2006, after a forty-two day jury trial, Petitioner was found guilty of fifty-

six counts: Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances,

in violation of 21 U.S.C. § 846 (Count 1); Use of a Communications Device to Facilitate Narcotics

Trafficking, in violation of 21 U.S.C. § 843(b) (Counts 3, 5, 7, 9, 11-13, 15, 17-24, 26-28, 30, 32,

35, 37, 39, 42, 44, 46-54, 57 and 58); Possession with Intent to Distribute Controlled Substances,

in violation of 21 U.S.C. § 841 (Counts 14, 25, 29, 31, 33, 36, 38, 43 and 45); Possession with

Intent to Distribute 50 Grams or More of Crack/Cocaine Base, in violation of 21 U.S.C. § 841(a)(1)

(Counts 8, 40 and 56); Possession with Intent to Distribute 500 Grams or More of Cocaine, in

violation of 21 U.S.C. § 841(a)(1) (Counts 4, 10, 16 and 55); and, Possession with Intent to

Distribute 5 Grams or More of Cocaine Base, in violation of 21 U.S.C. § 841(a)(1) (Count 62).1

       At sentencing, the Court adopted the factual findings and advisory guideline applications

in the Presentence Report without change. Statement of Reasons (“SOR”), at I.A. The Court

found that Petitioner’s trafficking involved more than 150 kilograms of cocaine, 1.5 kilograms of

cocaine base, and 20 kilograms of heroin, which resulted in the maximum possible base offense

level – 38 under U.S.S.G. § 2D1.1. PSR at ¶ 61. A two level adjustment was applied pursuant to

U.S.S.G. § 2D1.1(b)(1) and U.S.S.G. § 1B1.3(a) because two of Petitioner’s co-defendants were

found guilty of possessing firearms in furtherance of a drug conspiracy. PSR at ¶ 63. A four level

adjustment was applied because Petitioner was a leader of the conspiracy, pursuant to U.S.S.G.

§3B1.1(a). PSR at ¶ 65. As a result, Petitioner’s final offense level was 44. PSR at ¶ 70. When




1
        Petitioner was found not guilty of Count 22, another charge of using a communications
device to facilitate narcotics trafficking. PSR at ¶ 2.
                                                 2
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 3 of 30



combined with a criminal history category of I, Petitioner’s guidelines sentencing range was life.2

PSR at ¶ 93; SOR at III.

       On December 19, 2006, the Honorable Roger W. Titus sentenced Petitioner to life

imprisonment as to Counts 1, 8, 40, 56, 4, 10, 16, 55 and 62; forty-eight months as to Counts 3, 5,

7, 9, 11-13, 15, 17-24, 26-28, 30, 32, 35, 37, 39, 42, 44, 46-54, 57 and 58; and three hundred sixty

months as to Counts 14, 25, 29, 31, 33, 36, 38, 43 and 45, all concurrently. ECF No. 1059,

Judgment & Commitment Order, at 2.

       Petitioner’s conviction and sentence were affirmed on direct appeal by the Fourth Circuit

Court of Appeals. United States v. Goodwin, 452 F. App’x 239 (4th Cir. 2011). The U.S. Supreme

Court denied her petition for writ of certiorari. Martin v. United States, 566 U.S. 955 (2012).

       In February 2015, Petitioner filed a pro se motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2), seeking the benefit of Amendment 782, which was opposed by the government and

denied by Judge Titus. ECF Nos. 1755, 1806. After protracted litigation, including two appeals,

Petitioner’s reduction was granted pursuant to an agreement by the parties. ECF Nos. 1928, 1963.

As a result, Petitioner’s sentences on Counts 1, 8, 40, 56, 4, 10, 16, 55 and 62 were reduced from

life imprisonment to 360 months, a sentence which fell at the bottom of her amended guidelines

range of 360 months to life. ECF No. 1963.

       On May 16, 2020, Petitioner filed an Emergency Motion for Reduced Sentence under 18

U.S.C. § 3582(c)(1)(A)(i) or, in the Alternative, for Imposition of a Reduced Sentence pursuant to


2
         All fifty-six counts were grouped pursuant to U.S.S.G. § 3D1.2(d) because they were
committed in furtherance of the drug trafficking conspiracy charged in Count One. PSR at ¶ 60.
While the guidelines range for all counts were based on Count One, the guidelines range for Counts
3, 5, 7, 9, 11-13, 15, 17-24, 26-28, 30, 32, 35, 37, 39, 42, 44, 46-54, 57 and 58 became forty-eight
months, pursuant to U.S.S.G. § 5G1.1(c)(1), which establishes the guidelines range as the
statutorily authorized maximum sentence, if lower than the otherwise applicable guidelines range.
PSR at ¶¶ 94, 98; SOR at III. Pursuant to the same provision, the guidelines range for Counts 14,
25, 29, 31, 33, 36, 38, 43 and 45, became three hundred and sixty months. PSR at ¶ 95; SOR at III.
                                                 3
        Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 4 of 30



Section 404 of the First Step Act. ECF No. 1985. Subsequently, on June 2, 2020, the Bureau of

Prisons (“BOP”) transferred Petitioner to home confinement pursuant to the CARES Act, and the

parties agreed that a stay of Petitioner’s motion was appropriate.

       On June 5, 2020, Petitioner filed an Amended Motion for Reduced Sentence under 18

U.S.C. § 3582(c)(1)(A)(i) or, in the Alternative, Section 404 of the First Step Act. ECF No. 2001.

Petitioner requests immediate release under 18 U.S.C. § 3582(c)(1)(A)(i), the compassionate

release statute, or alternatively a reduction to 240 months under Section 404 of the First Step Act.

Petitioner asserts that she is eligible for immediate release under “the criteria for compassionate

release identified in U.S.S.G. § 1B1.13 commentary note 1(B) based on her age, deteriorated

health, and successful completion of a majority of her sentence.”           ECF No. 2001 at 11.

Alternatively, Petitioner requests a sentence reduction under Section 404 for her cocaine base

offenses. Id. at 13.

       First, the government opposes Petitioner’s § 3582(c)(1)(A)(i) motion for compassionate

release because she has not alleged extraordinary and compelling reasons for release, as she has

been moved to home confinement and no longer faces any risk of contracting COVID-19 within a

BOP facility. Second, it is the government’s position that Petitioner is not eligible for a Section

404 sentence reduction due the large quantity of narcotics involved in her offense, and

alternatively, that any reduction should be denied as a matter of discretion.

   I. Petitioner’s Motion for Compassionate Release Should be Denied.

       Because Petitioner has not alleged extraordinary and compelling reasons for relief, the

Court should deny Petitioner’s request for compassionate release.

       A. Legal Framework

       Under 18 U.S.C. § 3582(b), the district court has only limited authority to modify a final



                                                 4
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 5 of 30



sentence. Dillon v. United States, 560 U.S. 817, 824-25 (2010) (noting that under Section 3582,

the Court generally “may not modify a term of imprisonment once it has been imposed”); United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010) (“The law closely guards the finality of

criminal sentences against judicial change of heart”) (internal quotation omitted); United States v.

Brown, RDB-16-553, at 2 (D. Md. Mar. 26, 2020) (holding that the Court “may not modify the

sentence imposed […] unless certain limited circumstances arise or as permitted under Rule 35 of

the Federal Rules of Criminal Procedure and 18 U.S.C. § 3582(c)”). Section 3582(c)(1)(A)(i),

commonly termed the “compassionate release” provision, provides one such exception by

permitting courts to reduce a previously imposed term of imprisonment upon finding that

“extraordinary and compelling reasons” exist for doing so, consistent with the applicable policy

statements of the Sentencing Commission.

               1. 18 U.S.C. § 3582(c)(1)(A)(i)

       The compassionate release provision of § 3582(c)(1)(A), adopted as part of the Sentencing

Reform Act of 1984, originally permitted judicial relief only upon a motion by the Director of the

Bureau of Prisons (“BOP”). Previously, a defendant could only petition the BOP Director for

compassionate release, who could then move the district court for compassionate release. United

States v. Webster, 2020 WL 618828, at *1 (E.D. Va. Feb. 10, 2020) (citing U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. n. 4 (U.S. Sentencing Comm’n 2018)).

       On December 21, 2018, however, Congress passed the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194. Section 603(b) of that Act amended § 3582(c)(1)(A) to allow defendants, in

specified circumstances, to file motions for compassionate release directly with the court of

conviction. See First Step Act, § 603(b). Section 3582(c)(1)(A), as amended by the First Step

Act, provides in relevant part:



                                                 5
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 6 of 30



       (c) Modification of an imposed term of imprisonment. — The court may not modify
       a term of imprisonment once it has been imposed except that —

              (1) in any case.—

                      (A) the court, upon motion of the Director of the Bureau of Prisons,
                      or upon motion of the defendant after the defendant has fully
                      exhausted all administrative rights to appeal a failure of the Bureau
                      of Prisons to bring a motion on the defendant’s behalf or the lapse
                      of 30 days from the receipt of such a request by the warden of the
                      defendant's facility, whichever is earlier, may reduce the term of
                      imprisonment (and may impose a term of probation or supervised
                      release with or without conditions that does not exceed the unserved
                      portion of the original term of imprisonment), after considering the
                      factors set forth in section 3553(a) to the extent that they are
                      applicable, if it finds that—

                               (i) extraordinary and compelling reasons warrant such a
                               reduction;

                               […]

                               and that such a reduction is consistent with applicable policy
                               statements issued by the Sentencing Commission […].

18 U.S.C. § 3582(c)(1)(A).

       As was the case prior to enactment of the First Step Act, § 3582(c)(1)(A) permits

compassionate release based on “extraordinary and compelling reasons.” Id. The Sentencing

Commission “shall describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.

Rehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason.” 28 U.S.C. § 994(t).

              2. U.S.S.G. § 1B1.13 Policy Statement

       Because § 3582(c)(1)(A) permits a sentencing reduction only where “such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission,” the

pertinent policy statement, found at U.S.S.G. § 1B1.13, is binding on the Court. 18 U.S.C. §


                                                 6
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 7 of 30



3582(c)(1)(A); see also Dillon, 560 U.S. at 827 (Because § 3582(c)(2) only permits sentence

reductions “if such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission,” the applicable policy statement is binding).

       The Sentencing Commission Policy Statement implementing 18 U.S.C. § 3582(c)(1)(A)

states that the Court may reduce a term of imprisonment if it determines that, in relevant part, the

requested reduction of the defendant’s sentence meets each of three criteria:

               (1) extraordinary and compelling reasons warrant the reduction;

               (2) the defendant is not a danger to the safety of any other person or
               to the community, as provided in 18 U.S.C. § 3142(g); and

               (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       “[T]he Sentencing Commission is responsible for defining what should be considered

extraordinary and compelling reasons for sentence reduction under § 3582(c)(1)(A).” United

States v. Hiller, ELH-18-389, 2020 WL 2041673 at *3 (D. Md. April 28, 2020) (citing 28 U.S.C.

§ 994(t)) (further citation and internal quotation marks omitted). The Commission’s Policy

Statement, Application Note 1 of § 1B1.13, defines “extraordinary and compelling reasons” as

follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2),3 extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
            illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
            probability of death within a specific time period) is not required. Examples include

3
        As discussed above, subsection (2) of § 1B1.13 requires that “the defendant is not a danger
to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”
U.S.S.G. § 1B1.13(2).


                                                 7
        Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 8 of 30



            metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
            disease, and advanced dementia.

            (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the aging
               process,

          that substantially diminishes the ability of the defendant to provide self-care within the
          environment of a correctional facility and from which he or she is not expected to
          recover.

       (B) Age of Defendant.— The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

       (C) Family Circumstances.—

            (i) The death or incapacitation of the caregiver of the defendant’s minor child or minor
            children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when the
            defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons.— As determined by the Bureau of Prisons, there exists in the
       defendant’s case an extraordinary or compelling reason other than, or in combination with,
       the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 app. note 1.

       Additionally, pursuant to the mandate in § 994(t), Application Note 3 states: “rehabilitation

of the defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement.” U.S.S.G. § 1B1.13 app. note 3.

               3. BOP Program Statement 5050.50

       The policy statement in § 1B1.13 is not the only source of criteria the Court may apply in

determining whether “extraordinary and compelling reasons” exist to justify a reduction. As



                                                  8
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 9 of 30



detailed above, Application Note 1(D) permits the court to reduce a sentence where, “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13 app. note 1(D) (emphasis added). Pursuant to

this power, the BOP has issued a policy statement outlining the circumstances that it will permit a

compassionate release request. This BOP regulation appears at Bureau of Prisons Program

Statement   5050.50,    Compassionate     Release/Reduction     in   Sentence:    Procedures    for

Implementation of 18 U.S.C. §§ 3582 and 4205.4 Notably, both the Guideline policy statement in

§ 1B1.13 and BOP Program Statement 5050.50 limit “extraordinary and compelling reasons” for

compassionate release to circumstances involving illness, declining health, age, or exceptional

family circumstances.

       While Program Statement 5050.50 contains standards that are both more extensive than,

and slightly different from, those set forth under § 1B1.13(1)(A) of the policy statement, BOP’s

program statement and determination regarding Petitioner’s eligibility for relief is nonetheless

entitled to appropriate deference. See Reno v. Koray, 515 U.S. 50, 61 (1995) (BOP program

statements, which do not require notice and comment, are entitled to “some deference” where they

reflect a “permissible construction of the statute”) (internal quotation marks omitted). However,

to the extent that the program statement and the policy statement conflict, it is the Sentencing

Commission’s policy statement – the source directly authorized by statute – that is binding.




4
 The Program Statement is available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
This program statement was amended effective January 17, 2019, following passage of the First
Step Act. It replaces the previous program statement, 5050.49, CN-1.
                                                9
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 10 of 30



        Like the policy statement in Application Note 1(B) to § 1B1.13, Program Statement

5050.50 allows a reduction in sentence (“RIS”) for elderly inmates with medical conditions where

those inmates fit the following criteria:

            •   Age 65 and older.

            •   Suffer from chronic or serious medical conditions related to the aging process.

            •   Experiencing deteriorating mental or physical health that substantially diminishes
                their ability to function in a correctional facility.

            •   Conventional treatment promises no substantial improvement to their mental or
                physical condition.

            •   Have served at least 50% of their sentence.

Program Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 2582 and 4205 at 6 (“Elderly Medical Category”).5

        Establishing the criteria in Program Statement 5050.50 and Application Note 1 to § 1B1.13

is just the first step of a multi-step inquiry that ultimately results in the court weighing the factors

set forth in 18 U.S.C. § 3553(a) to determine if the “rare” and “extraordinary” remedy of

compassionate release is appropriate. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019) (holding that “a

compassionate release […] is an extraordinary and rare event.”); United States v. Mangarella,


5
        Program Statement 5050.50 also contains two additional categories which allow for
reduction of an inmate’s sentence on the basis of age. Those categories, labeled “‘New Law’
Elderly Inmates” and “Other Elderly Inmates,” require a petitioning inmate to have served “30
years or more of their term of imprisonment” or “the greater of 10 years or 75% of the term of
imprisonment to which the inmate was sentenced,” respectively. Program Statement 5050.50,
Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
2582 and 4205 at 6 (emphasis added). As explained more fully below, because Petitioner has only
served 54%—or approximately 194 months—of her total 360-month sentence, she does not qualify
for release under those additional categories. See Petitioner’s Exhibit One (BOP Public Inmate
Information Data for Paulette Martin indicating that, as of May 14, 2020, Petitioner had served 15
years, 11 months and 21 days), at 3.

                                                  10
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 11 of 30



2020 WL 1291835, at *2-3 (W.D.N.C. Mar. 16, 2020). Here, not only does Petitioner not satisfy

the above criteria, but she also has not shown that the extraordinary and rare remedy of

compassionate release is merited.

       B. Analysis

       The government does not contest that this case is properly before the Court for a

determination on the merits. Because Petitioner presented her request to the Warden more than 30

days before filing the instant motion, she has met the minimum administrative prerequisite under

§ 3582(c)(1)(A) for filing the motion. Similarly, because the BOP issued a decision denying

Petitioner’s request, the government is not asking the Court to stay this matter pending completed

BOP review.

       On the merits, however, the government respectfully submits that the Court should deny

Petitioner’s motion due to the lack of “extraordinary and compelling reasons” sufficient to support

a reduction of her sentence. Petitioner bears the burden of establishing that a sentence reduction

is warranted. United States v. Mattingley, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020) (“the

party trying to change the status quo” has the “burden to prove that he is entitled to a reduction of

sentence under § 3582(c)(1)”); United States v. Edwards, 2020 WL 1650406, at *3 (W.D. Va. Apr.

2, 2020) (“A defendant who seeks compassionate release under § 3582(c)(1)(A)(i) has the burden

of establishing that such relief is warranted”). For the reasons that follow, Petitioner’s request for

compassionate release should be denied.

               1. Petitioner’s request for a reduction in sentence should be denied, because
                  she has not established extraordinary and compelling reasons for
                  immediate release.

       Petitioner relies upon § 1B1.13(1)(A) to argue that extraordinary and compelling reasons

warrant a sentence reduction to time-served. Specifically, Petitioner argues that she meets the



                                                 11
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 12 of 30



criteria for compassionate release identified in U.S.S.G. § 1B1.13 Application Note 1(B) because

she is “73 years old, medically vulnerable, and has served roughly 63%6 of her 30-year sentence

(counting good-time credit).” ECF No. 2001 at 11. Petitioner identifies a variety of medical

conditions including: hypertension, hyperlipidemia, rheumatoid arthritis, a heart murmur,

prediabetes, cataracts and hearing loss. Id. at 5.

       The obvious flaw in Petitioner’s argument is that she is no longer confined in a correctional

facility. Thus, Petitioner cannot meet the requirements of the “Elderly Medical” category in

Program Statement 5050.50. Specifically, Petitioner is not “experiencing deteriorating mental or

physical health that substantially diminishes [her] ability to function in a correctional facility”

as required under Program Statement 5050.50.

       Likewise, Petitioner does not meet the eligibility requirements of § 1B1.13, which requires

a showing that the inmate suffers from: (1) a serious physical or medical condition; (2) a serious

functional or cognitive impairment; or (3) a deterioration of physical or mental health because of

the aging process— “that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13(A)(ii) (emphasis added).

       Nor does Petitioner qualify under the “Other Elderly Inmates” category in Program

Statement 5050.50 because that category requires a petitioning inmate to have served “the greater

of 10 years or 75% of the term of imprisonment to which the inmate was sentenced.” Petitioner

has not served 75% of the term of imprisonment imposed. Indeed, as noted previously, Petitioner


6
        Petitioner’s calculation differs from the government’s (that she has served 54%, or
approximately 194 months, of her 360-month sentence), in that it includes a ‘back-of-the-napkin’
subtraction of good time credit. While the differing numbers do not change the analysis here, it is
worth noting that the BOP does not make this adjustment when evaluating whether an inmate has
satisfied the Program Statement 5050.50 reduction in sentence criteria.


                                                 12
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 13 of 30



has only served 54% of her 360-month sentence.7 See Petitioner’s Exhibit A (BOP Public Inmate

Information Data for Paulette Martin indicating that, as of May 14, 2020, Petitioner had served 15

years, 11 months and 21 days).

       Furthermore, under both the policy statement in § 1B1.13 and Program Statement 5050.50,

a petitioner moving for compassionate release based on age and medical condition must show, at

a minimum, that she is “experiencing a serious deterioration in physical or mental health because

of the aging process.” Whether an inmate is “experiencing a serious deterioration in physical or

mental health because of the aging process […] is a fact-intensive analysis.” United States v.

Ebbers, 432 F. Supp. 3d 421, 428 (S.D.N.Y. 2020).

       Although an inmate need not have lost all ability to provide self-care or be suffering from

a terminal illness to qualify for relief based on age-related physical or mental deterioration as

would otherwise be required under Section 1B1.13 Application Note 1(A), it is nonetheless

required under 1(B) that the age-related deterioration be “serious.” Id. An inmate’s ability to

provide self-care in prison is, thus, one factor courts may consider in determining the seriousness

of an inmate’s deterioration in physical or mental health. See, e.g., United States v. Bellamy, 2019

WL 3340699, at *5 (D. Minn. July 25, 2019) (finding that inmate’s “health is seriously

deteriorating because of the aging process and that his ability to function in a prison facility is

substantially diminished as a result”); United States v. Johns, 2019 WL 2646663, at *3 (D. Ariz.

June 27, 2019) (holding that inmate “is on the cusp of or is suffering from a serious physical or

medical condition and is experiencing deteriorating physical or mental health because of the aging

process that substantially diminishes his ability to provide self-care within the BOP and from

which he is not expected to recover”).


7
       Even by Petitioner’s calculation, subtracting a period of good time credit, she has only
served 63% of her sentence.
                                                13
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 14 of 30



       Here, although Petitioner is 73 years old, she has failed to demonstrate that she is

experiencing any “serious” age-related physical or mental deterioration. First, while portions of

Petitioner’s medical documentation support the notion that she has suffered from various past and

present medical conditions, the records also repeatedly indicate, as recently as January 22, 2020,

that her health conditions remain stable and were well-controlled with appropriate medication and

treatment. See Government’s Exhibit A (Bureau of Prisons Medical Records for Paulette Martin)

at 2 and generally. There is simply no evidence, in the medical documentation or elsewhere, that

Petitioner’s conditions, either individually or collectively, have contributed to “a serious

deterioration in [her] physical or mental health because of the aging process,” as is required under

both the Policy Statement in § 1B1.13 and Program Statement 5050.50. Indeed, the BOP denied

Petitioner’s administrative request for compassionate release – while she was still incarcerated –

finding:

       Inmate Martin meets the age and time served criteria as she is 73 years old and has
       served 52.2% of her sentence. However, inmate Martin does not appear to meet
       medical criteria for a RIS at this time. Inmate Martin is a Medical Care 2 inmate
       and consultation with medical staff indicate that she is currently stable. She suffers
       from Right Bundle Branch Block (Cardiac), Cardiac Murmur, Hypertension, and
       Knee and Ankle Pain. These conditions are currently managed via treatment
       protocols and are not impacting inmate Martin’s ability to function in a correctional
       environment. Therefore, it is recommended that her request be denied.

Exhibit B (RIS Coordinator’s Memorandum, dated January 31, 2020). See also Government’s

Exhibit C (RIS – Warden Response to Inmate) (“A review of your case reveals that you are over

age 65 and you have served over 50% of your sentence. However, a review of you[r] medical file

and consultation with your medical provider reveals that [you] do not suffer from a chronic or

serious medical condition that substantially diminishes your ability to function in a correctional

facility. Therefore, your request is denied.”).




                                                  14
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 15 of 30



       Petitioner’s medical conditions, even when viewed in the light most favorable to her,

simply do not amount to a “serious deterioration of physical or mental health.” Cf. Bellamy, 2019

WL 3340699, at *4 (finding a serious deterioration where “Bellamy’s medical records show that

he needs assistance using the toilet, getting dressed, bathing, transferring to his wheelchair from

his bed, using the computer, obtaining meals, doing laundry, and obtaining his medication, among

other activities.”); Ebbers, 432 F. Supp. 3d at 431 (granting relief where Ebbers required

“assistance with daily living,” suffered from severe dementia, anemia, and liver disease, and had

experienced significant and sudden weight loss—58 pounds over the course of a year and a half).

       In any event, Petitioner cannot demonstrate that “[her] ability to function in a correctional

facility” is substantially diminished given that she is no longer in a correctional facility.

Consequently, Petitioner fails to meet the criteria for compassionate release under U.S.S.G. §

1B1.13 commentary note 1(B), which she relies on.

               2. Petitioner’s transfer to home confinement resolves the issues raised in her
                  compassionate release motion.

       As discussed above, on June 2, 2020, the Bureau of Prisons transferred Petitioner to home

confinement pursuant to the CARES Act, and the parties jointly recommended to the Court that

Petitioner’s motion be stayed. Petitioner subsequently filed an amended motion that nevertheless

renewed her request for compassionate release – a remedy created specifically for those who are

seriously ill and incarcerated in the Bureau of Prisons. See Ebbers, 432 F. Supp. 3d at 430 (“The

compassionate release provisions were first included in the Sentencing Reform Act of 1984, Pub.

L. No. 98-473, ch. II, 98 Stat. 1987. Section 3582(c)(1)(A)(i), in particular, was intended to be a

‘safety valve’ to reduce a sentence in the ‘unusual case in which the defendant’s circumstances are

so changed, such as by terminal illness, that it would be inequitable to continue the confinement

of the prisoner.’ S. Rep. 98-225, at 121 (1983).”).


                                                15
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 16 of 30



       While the government does not now argue that Petitioner’s transfer to her home renders

her motion for compassionate release moot, it is unclear exactly what impact this additional relief

would have on her health or the quality of her medical care. There is no longer any concern that

she will be unable to provide self-care or receive proper medical care while in the confines of

prison. Nor is there any possibility that Petitioner will be exposed to COVID-19 as a result of

being confined to a BOP facility.

       Moreover, Petitioner has not cited a single case in which a defendant was granted

compassionate release despite a transfer to home confinement to serve the remainder of their

federal sentence in their chosen home setting. Nor has undersigned counsel found such a case.

Courts have found such circumstances justify denying compassionate release, however. For

example, the U.S. District Court for the Southern District of New York denied a compassionate

release motion for the sole reason that the defendant had already been transferred to home

confinement, despite his serious medical conditions. See United States v. Tagliaferri, 2019 WL

6307494 (S.D.N.Y. Nov. 25, 2019). The court wrote:

       If Tagliaferri were still incarcerated or in some other form of BOP physical custody,
       his serious health issues may well have constituted “extraordinary and compelling
       reasons” for granting him compassionate release. But the purposes of 18 U.S.C. §
       3582(c)(1)(A) will not be served by granting Tagliaferri’s motion now. Thus,
       although the Court recognizes—as it did at sentencing—that Tagliaferri suffers
       from a variety of serious medical conditions, it nonetheless concludes that, in light
       of his release from custody, compassionate release is not warranted here.
       Tagliaferri’s motion for a sentence reduction is therefore denied.

Tagliaferri, 2019 WL 6307494, at *4. See also, e.g., United States v. Rogers, 2020 WL 3423423,

at *3 (S.D. Miss. June 22, 2020) (“Defendant has already been transferred to home confinement

with around 39 months of her sentence remaining. Under these conditions, and without any other

‘extraordinary or compelling reason’ to justify a sentence reduction, the Court cannot disturb

Defendant’s sentence.”); United States v. Mogavero, 2020 WL 1853754, at *2 (D. Nev. Apr. 13,


                                                16
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 17 of 30



2020) (noting that “it appears that Mogavero may be imminently transferred to home confinement

under 18 U.S.C. § 3624(c)”); United States v. Park, 2020 WL 1970603, at *1 (S.D.N.Y. Apr. 24,

2020) (reluctantly granting compassionate release only after BOP repeatedly delayed defendant’s

transfer to home confinement).

       Petitioner’s request for compassionate release is not only legally insupportable, it is plainly

not merited. Granting this relief would not place her in a better position with respect to her aging

process or medical conditions. It would simply relieve her of the federal sentence she wishes to

shed. There is simply no justification for compassionate release in these circumstances.8

    II. Petitioner’s Request for a Sentence Reduction Pursuant to Section 404 of the First
    Step Act Should be Denied.

           A. Legal Framework

       Section 404 of The First Step Act of 2018, Public Law No. 115-015, permits this Court,

upon motion of the defendant or the government, or upon its own motion, to impose a reduced

sentence on certain offenses in accordance with the Fair Sentencing Act of 2010, if no such

reduction was previously granted. First Step Act of 2018, Pub. L. No. 115-015, § 404, 132 Stat

015, 015 (2018). The section also expressly provides that any relief is discretionary. Id. (“Nothing

in this section shall be construed to require a court to reduce any sentence pursuant to this

section.”). Section 404 reads:

       SEC. 404. Application of Fair Sentencing Act.

               (a) Definition of covered offense.—In this section, the term “covered
               offense” means a violation of a Federal criminal statute, the statutory
8
        The Court should also decline Petitioner’s alternative request (ECF No. 2001 at 13) to rely
on the district court decision in United States v. Decator, CCB-95-0202, 2020 WL 1676219, at *2
(D. Md. Apr. 6, 2020) (finding that stacked § 924(c) convictions constituted an extraordinary and
compelling reason for compassionate release), which the Government has appealed, and in which
oral argument may be scheduled in September. See United States v. Decator, et al., Case Nos. 20-
6821, 20-6869, 20-6875 and 20-6877. In any event, there are still no extraordinary and compelling
reasons for release here even under the rationale adopted in Decator.
                                                 17
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 18 of 30



               penalties for which were modified by section 2 or 3 of the Fair Sentencing
               Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed
               before August 3, 2010.

               (b) Defendants previously sentenced.—A court that imposed a sentence for
               a covered offense may, on motion of the defendant, the Director of the
               Bureau of Prisons, the attorney for the Government, or the court, impose a
               reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
               (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered
               offense was committed.

               (c) Limitations.—No court shall entertain a motion made under this section
               to reduce a sentence if the sentence was previously imposed or previously
               reduced in accordance with the amendments made by sections 2 and 3 of
               the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) or
               if a previous motion made under this section to reduce the sentence was,
               after the date of enactment of this Act, denied after a complete review of the
               motion on the merits. Nothing in this section shall be construed to require a
               court to reduce any sentence pursuant to this section.

First Step Act of 2018, Pub. L. No. 115-015, § 404, 132 Stat 015, 015 (2018).

       Substantively, § 404(b) of the First Step Act provides that a court “may” in its discretion

“impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 […] were in

effect at the time the covered offense was committed.” The Fair Sentencing Act of 2010, which

took effect on August 3, 2010, reduced the disparity in the treatment of cocaine base and powder

cocaine offenses from 100-to-1 to 18-to-1. See Dorsey v. United States, 567 U.S. 260, 264 (2012);

Pub. L. No. 111-220, 124 Stat. 2372. Section 2 of the Fair Sentencing Act reduced the penalties

for offenses involving cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1)(A) and (B).9 Pub. L. No. 111-220,

§ 2, 124 Stat 2372. Specifically, the quantity of cocaine base necessary to trigger the 5-year

mandatory minimum under § 841(b)(1)(B) was increased from 5 grams of cocaine base to 28


9
       Section 3 of the Fair Sentencing Act, which is not at issue here, eliminated the mandatory
minimum sentence for simple possession. See Fair Sentencing Act of 2010, Pub. L. No. 111-220,
§ 3, 124 Stat 2372, 2372 (2010).

                                                18
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 19 of 30



grams, and the quantity necessary for the 10-year minimum under § 841(b)(1)(A) was increased

from 50 grams to 280 grams. Dorsey, 567 U.S. at 269; Section 2(a), 124 Stat. 2372. Thus, a

“covered offense,” which is defined as “a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 […],

committed before August 3, 2010,” is an offense where the statutory penalty range has changed

because it was based on a certain quantity of crack cocaine.

       Procedurally, the proper mechanism for reduction motions invoking Section 404 is found

in 18 U.S.C. § 3582(c)(1)(B). Section 3582(c)(1)(B) provides that a “court may not modify a term

of imprisonment once it has been imposed except that – (1) in any case – […] (B) the court may

modify an imposed term of imprisonment to the extent otherwise expressly permitted by

statute[…].” And indeed, Section 404 of the First Step Act expressly authorizes by statute changes

to the penalty range for certain long-final sentences. As discussed above, relief is entirely

discretionary. First Step Act, § 404(c) (“Nothing in this section shall be construed to require a

court to reduce any sentence pursuant to this section.”).

           B. Analysis

       Petitioner claims that she is eligible for relief under Section 404. It is the government’s

position that Petitioner is ineligible for relief, and the government alternatively requests that the

relief be denied as a matter of discretion.

                   1. Petitioner is not entitled to relief because her offenses involved more
                      than 1.5 kilograms of cocaine base.

        Petitioner argues that Counts One, Eight, Forty, and Fifty-Six are all Section 404 “covered

offenses.” ECF No. 2001 at 13. It is the government’s position that Petitioner was not convicted

of covered offenses as required by the Fair Sentencing Act, because evidence presented at trial

established that her drug trafficking offenses involved more than 1.5 kilograms of cocaine base.


                                                 19
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 20 of 30



PSR at ¶ 61. Because the Fair Sentencing Act increased the quantity necessary for the 10-year

minimum under § 841(b)(1)(A)(iii) from 50 grams to 280 grams, this quantity would have resulted

in the same statutory penalty both before and after the Act.

       The government recognizes, however, that the Fourth Circuit’s recent decision in United

States v. Wirsing, 943 F.3d 175 (4th Cir. Nov. 20, 2019), as amended (Nov. 21, 2019) is now

circuit precedent.10 The government acknowledges that Wirsing is controlling for this Court on

this issue, but we do not concede that the case was decided correctly, and we thus note our

objection and preserve our argument for purposes of any subsequent appeal in this case or others.

Specifically, the government’s position is that actual quantities should matter in eligibility

determinations, as the sole change effected by the Fair Sentencing Act that the First Step Act made

retroactive was an adjustment of quantity thresholds. The portion of the Fair Sentencing Act at

issue, which focused entirely on drug quantities, simply stated:

       SEC. 2. COCAINE SENTENCING DISPARITY REDUCTION.

               (a)    CSA.—Section 401(b)(1) of the Controlled Substances Act (21 U.S.C.
               841(b)(1)) is amended—

                       (1) in subparagraph (A)(iii), by striking “50 grams” and inserting “280
                       grams;” and

                       (2) in subparagraph (B)(iii), by striking “5 grams” and inserting “28 grams.”

       Section 2(a), 124 Stat. 2372. The result was a simple modification of the statute’s quantity

requirements. Drug quantities obviously differ from case to case. By only amending the quantity

thresholds, Congress was requiring courts to focus on the relevant quantities in each case.



10
        The Fourth Circuit held in Wirsing that “[a]ll defendants who are serving sentences for
violations of 21 U.S.C. § 841(b)(1)(A)(iii) and (B)(iii), and who are not excluded pursuant to the
expressed limitations in Section 404(c) of the First Step Act, are eligible to move for relief under
that Act.” Wirsing, 943 F.3d at 186.


                                                20
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 21 of 30



       The First Step Act’s plain text shows that Congress, in enacting § 404, was concerned about

a particular class of cocaine base defendants – those whose statutory penalties would have been

lower but for the fact that they were sentenced before August 3, 2010, and, therefore, could not

take advantage of the Fair Sentencing Act. See Dorsey v. United States, 567 U.S. 260, 264 (2012)

(concluding that the Fair Sentencing Act’s more lenient penalty provisions apply to defendants

sentenced after August 3, 2010, whether or not their crimes were committed before that date).

Every defendant charged and sentenced today for the exact crime Petitioner committed would face

the same statutory penalty range she faced.

       Here, because Petitioner’s drug trafficking convictions involved more than 1.5 kilograms

of cocaine base, far more than the amount contemplated by the current 280-gram threshold in §

841(b)(1)(A)(iii), there was no cocaine base-related disparity with respect to her statutory penalty

range. While this Court may be constrained by the Wirsing decision from finding Petitioner

ineligible, the Court can deny relief as a matter of discretion.

                   2. Petitioner is not entitled to relief because her offenses also involved 150
                      kilograms of powder cocaine and 20 kilograms of heroin.

       Additionally, Petitioner’s statutory penalty range for her drug trafficking convictions for

distribution of cocaine and cocaine base was not modified by the First Step Act because, both

before and after the effective date of the Fair Sentencing Act, the statutory range for her offense

involving 150 kilograms of powder cocaine and 20 kilograms of heroin was twenty years to life

imprisonment, under 21 U.S.C. §§ 841(b)(1)(A)(i), (ii) and 851, and remains so today. Therefore,

it is the government’s position that Petitioner’s convictions are not “covered offenses.”

       The government recognizes, however, that the Fourth Circuit’s recent decision in United

States v. Gravatt, 953 F.3d 258 (4th Cir. 2020), is also now circuit precedent. The Fourth Circuit

held in Gravatt that a defendant convicted of drug trafficking conspiracy involving both cocaine


                                                  21
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 22 of 30



base and powder cocaine was eligible for relief under the First Step Act. Gravatt, 953 F.3d at 264.

The government acknowledges that Gravatt is controlling for this Court on this issue, but we do

not concede that the case was decided correctly, and we thus note our objection and preserve our

argument for purposes of any subsequent appeal in this case or others. Despite Gravatt, moreover,

the Court can deny relief as a matter of discretion. See id. (“[O]ur decision today only requires

that Gravatt’s sentence receive a substantive review. It should not be construed as expressing any

view on how the district court should rule. Nor do we suggest the factors considered by the district

court in its eligibility analysis may not be considered in evaluating Gravatt’s motion on the merits.

It is for the district court, in its discretion, to consider whether Gravatt is entitled to relief.”).11

                    3. This Court should consider the factors set forth in 18 U.S.C. § 3553(a)
                       and deny the requested reduction.

        The factors set forth in 18 U.S.C. § 3553(a) support a discretionary denial of a sentence

reduction in this case. “Nothing in [Section 404] shall be construed to require a court to reduce



11
        Should this Court grant a sentence reduction, it should decline to find that the sentencing
package doctrine applies in this context, as Petitioner urges the Court to do. ECF No. 2001 at 16-
20. The only binding precedent cited by Petitioner in support of this theory involves the vacatur
of convictions – a vastly different context than the limited sentence reduction authorized by the
First Step Act. See, e.g., United States v. Smith, 115 F.3d 241 (4th Cir. 1997) (vacating § 924(c)
conviction after the Supreme Court’s decision in Bailey v. United States, 516 U.S. 137 (1995)
(requiring substantial evidentiary showing that firearm was actually used)); United States v.
Hillary, 106 F.3d 1170, 1171 (4th Cir. 1997) (same); United States v. Pratt, 915 F.3d 266, 275
(4th Cir. 2019) (“a full resentencing is typically appropriate when we vacate one or more
convictions.”) (citing United States v. Ventura, 864 F.3d 301, 309 (4th Cir. 2017)).

        However, the Fourth Circuit has determined that the sentencing package doctrine need not
apply where a district court can simply exercise its discretion to modify a sentence. See United
States v. Hadden, 475 F.3d 652, 669 (4th Cir. 2007) (“The district court has “broad and flexible
power” […] to determine the nature and scope of the remedial proceedings”). Moreover, the Court
has discretion to leave the concurrent sentences on Counts 4, 10, 16, 55, 62, 14, 25, 29, 31, 33, 36,
38, 43 and 45 intact. See United States v. Charles, 932 F.3d 153 (4th Cir. 2019) (affirming district
court’s decision not to review a valid drug trafficking offense pursuant to the concurrent sentence
doctrine).

                                                    22
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 23 of 30



any sentence pursuant to this section.”). First Step Act, § 404(c). Thus, § 3553(a) factors are

highly relevant in determining whether a defendant should receive a discretionary reduction of

sentence.

       Section 3553(a) provides that “[t]he court shall impose a sentence sufficient, but not greater

than necessary,” to comply with the purposes described in § 3553(a)(2):

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
           provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
           medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2)(A)-(D). In imposing the sentence, the court shall consider inter alia “the

nature and circumstances of the offense and the history and characteristics of the defendant.” 18

U.S.C. § 3553(a)(1).12

       Here, the nature and circumstances of the offense are an important consideration. 18

U.S.C. § 3553(a)(1).     Petitioner’s fifty-six federal criminal convictions involved a massive

conspiracy to distribute many kilograms of cocaine, cocaine base and heroin – street narcotics that

pose a great potential for harm to the community. Petitioner was not a low-level participant, but

the leader of the conspiracy. Rather, evidence at trial, derived from Title III interception of


12
        Additionally, the Court may consider an eligible defendant’s post-sentencing conduct in
determining whether relief is appropriate. See Pepper v. United States, 562 U.S. 476 (2011). The
government acknowledges that Petitioner’s conduct in the Bureau of Prisons has been good, as
required. See Petitioner’s Exhibit C. However, as Judge Bredar recently observed – good conduct
in prison should not be considered extraordinary. ECF No. 193 at 2, in United States v. Blackwell,
case no. JKB-10-cr-00493 (“Although all inmates are expected to behave while they are
incarcerated, and to progress through the security rating process, not all do. All inmates are
expected to adhere to their programmatic regimens, including, when appropriate, obtaining a
GED, but, again, not all do.”) (emphasis added).


                                                23
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 24 of 30



telephone conversations, surveillances, cooperating witnesses, items recovered during the

execution of search warrants, telephone records, and other documents, established that Petitioner,

along with a co-defendant, ran a massive narcotics operation throughout Maryland. PSR at ¶¶ 40-

55. The conspiracy, which operated over many years, was a multimillion dollar business. See

Sentencing Transcript at 38 (Judge Titus noting that “conservatively,” the estimate of Petitioner’s

drug proceeds was “from cocaine is $4,510,000 [and] from heroin $3,600,000,” resulting in a total

figure of $8 million.).13

        At sentencing, Judge Titus found that Petitioner was “richly deserving of significant and

serious punishment,” because she was a “long-term drug dealer […] not somebody new to this

occupation.” Sentencing Transcript at 103-104. The Court further remarked: “you would think

that by the time you arrived at age 60 you would learn not to do these things. If there’s any case

that proves that that’s not correct, it’s this case[…]. I consider that any sentence that does not keep

Ms. Martin away from the public would be a violation of my oath as a judge.” Sentencing

Transcript at 104-105.

        Chief Judge Bredar recently emphasized “the correlation between illegal drug trafficking

and violent crime.” ECF No. 193 at 3-4, in United States v. Blackwell, case no. JKB-10-cr-00493.

He wrote:

        There is no serious dispute that the illegal drug business brings with it violence,
        often lethal and on a large scale. The Court finds and concludes that those who
        participate in and profit from large scale, illegal drug trafficking activities are
        engaging in conduct that at least indirectly leads to widespread violence.

Id. The fact that violence is inherent in large scale drug-trafficking is uncontroversial. Here,

however, violence was a clear risk, as shown not only by the vast quantities of narcotics, but also


13
       It should be noted that Petitioner failed to pay $5,000 of her $5,500 of special assessments,
and the remainder has evidently expired. See Petitioner’s Exhibit B (Summary Reentry Plan -
Progress Report), at 3
                                                  24
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 25 of 30



by Petitioner’s firearm enhancement under U.S.S.G. § 2D1.1(b)(1) and U.S.S.G. § 1B1.3(a) due

to her co-defendants possessing firearms in furtherance of the drug conspiracy. PSR at ¶ 63.

Additionally, the large quantities of cocaine (150 kilograms), cocaine base (1.5 kilograms) and

heroin (20 kilograms) indicate that no disparity demands correction. Petitioner’s crimes simply

cannot be dismissed as mere “non-violent” drug offenses.

           The need to afford adequate deterrence to criminal conduct crime and promote respect for

law is also important here. 18 U.S.C. § 3553(a)(2)(A) & (B). As discussed above, the sentencing

Court found the original life sentence to be not just reasonable, but required. See Sentencing

Transcript at 105 (“I consider that any sentence that does not keep Ms. Martin away from the

public would be a violation of my oath as a judge.”). Yet, Petitioner’s life sentence has since been

reduced to 360 months, with the government’s acquiescence. And, particularly considering the

remainder of that sentence will be served on home confinement, it should not be reduced any

further.

           Additionally, the First Step Act has not changed Petitioner’s guidelines sentencing range.

The range remains 360 months to life, despite her claim to the contrary. See ECF No. 2001 at 24

n. 9 (“Today, the Court would assign Ms. Martin a base offense level 34, see U.S.S.G.

§2D1.1(c)(3); with a 4-level role enhancement and 2-level gun enhancement, her final offense

level would be 40. With an offense level 40 and criminal history category I, Ms. Martin’s guideline

range would be 292-365 months.”). Petitioner does not explain her calculation, but it appears that

she relies on the PSR’s original equivalency calculation of “30,000 kilograms or more of

marijuana.” See PSR at ¶ 61. The drug conversion procedures have been updated since the PSR

was drafted in 2006, however, and Petitioner’s offenses result in the same guidelines range under

the drug conversion table at U.S.S.G. § 2D1.1, Application Note 8(D). Specifically, the converted



                                                   25
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 26 of 30



drug weight for 150 kilograms of cocaine is 30,000 kilograms; for 1.5 kilograms of cocaine base

it is 5,356.5 kilograms; and for 20 kilograms of heroin it is 20,000 kilograms – for a total of

55,356.5 kilograms of converted drug weight. Id. This quantity results in a base offense level of

36. With a final offense level of 42, after 6 levels of adjustments, and criminal history category I,

Petitioner’s guidelines range would still be 360 months to life.

       The history and characteristics of the Petitioner are also an important consideration, and

her criminal history should also be considered. 18 U.S.C. § 3553(a)(1). As Judge Titus noted at

sentencing, Petitioner was a “long-term drug dealer […] not somebody new to this occupation.”

Sentencing Transcript at 103. Indeed, Petitioner was previously convicted of a similar drug

trafficking offense in the U.S. District Court for the District of Columbia (case no. 86-CR-0235).

PSR at ¶ 73. As the result of search warrants executed at Petitioner’s Washington, D.C., residence

in that case, law enforcement recovered substantial evidence of a large-scale drug-trafficking

operation. Specifically, during the first search:

       From the downstairs of the house, the police recovered two plastic bags of cocaine
       from underneath a sofa and behind a chair. Another two bags were located
       underneath a table. A suitcase from a closet contained $7,378.00 in U.S. currency.
       In the upstairs closet a .32 caliber pistol was found inside a boot. Four live rounds
       of .32 caliber ammunition were located in a change purse. Numerous objects
       constituting drug paraphernalia included 8 bottles of Inositol, 1 bottle of lactose,
       small funnel, 2 scales, one cocaine preparation kit, smoking pipe and numerous
       glassine bags.

PSR at ¶ 75. During the second search:

       Thirty nine bags of cocaine were discovered behind a mirror in the dining room and
       $4,344.00 in U.S. currency found in a box underneath the living room sofa. The
       defendant was searched and three bags of cocaine were recovered from inside her
       blouse and $97.00 in U.S. currency from her purse. The total net weight of the
       cocaine from both searches was 131,248.6 mg. And the total amount of U.S.
       currency recovered was $11,722.00.

PSR at ¶ 76.



                                                    26
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 27 of 30



        Moreover, it is inappropriate for Petitioner to argue for the sentence she imagines she

would receive if prosecuted today, under the premise that she would not now be subject to an §

851 enhancement. See ECF No. 2001 at 23 (“the state conviction identified in the § 851 notice

(which doubled the mandatory minimum term) no longer qualifies as a ‘felony drug offense’ under

21 U.S.C. § 851, as amended”)). In proposing a sentence without the § 851 enhancement,

Petitioner is inappropriately asking this Court to apply a different provision of the First Step Act

– Section 401– retroactively despite the Act’s express provision not to do so. See First Step Act,

§ 401(c). Section 401 lowered the statutory-minimum sentences under Section 841(b)(1)(A) for

recidivists and also changed the definition of qualifying predicate offenses. Id. Petitioner

essentially seeks to benefit from this revision. However, Section 401(c) provides: “[t]his section,

and the amendments made by this section, shall apply to any offense that was committed before

the date of enactment of this Act, if a sentence for the offense has not been imposed as of the date

of such enactment.” First Step Act, § 401(c) (emphasis added). Petitioner was sentenced in

December 2006, many years prior to the First Step Act. Therefore, it is improper for Petitioner to

seek this relief.

        A sentence once imposed is final, subject to such exceptions as Congress has allowed.

United States v. Addonizio, 442 U.S. 178, 189 (1979). Though “[a] district court does not have

inherent authority to modify a previously imposed sentence; it may do so […] pursuant to statutory

authorization.” United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997) (quotations omitted).

A reduction under § 3582(c)(1)(B) – where granted – does not affect the finality of the original

sentence and judgment. United States v. Sanders, 247 F.3d 139, 142-43 (4th Cir. 2001). That

Section, instead, provides authorization for courts to modify previously imposed sentences “to the

extent […] expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see also Wirsing, 943 F.3d



                                                27
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 28 of 30



at 185 (“[I]n determining eligibility under § 3582(c)(1)(B), courts must look to the applicable

statute to determine ‘the extent’ to which modification is ‘expressly permitted by [that] statute.’).

       Section 404 of the First Step Act – the statute at issue here – merely provides that courts

“may […] impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

were in effect at the time the covered offense was committed.” First Step Act, § 404(b).

Accordingly, the Act grants courts the discretion to reduce the sentence of eligible persons only to

the extent that their sentences would have been different if Sections 2 or 3 of the Fair Sentencing

Act of 2010 had applied at the initial sentencing. Id. Indeed, the Fourth Circuit has stated that

“[A] district court should ‘plac[e] itself in the time frame of the original sentencing, altering the

relevant legal landscape only by the changes mandated by the 2010 Fair Sentencing Act.’” United

States v. Venable, 943 F.3d 187, 187 (4th Cir. 2019) (quoting United States v. Hegwood, 934 F.3d

414, 418 (5th Cir. 2019)); United States v. Brooks, 788 F. App’x 213, 214 (4th Cir. 2019) (same);

United States v. Curry, 792 F. App’x 267, 268 (4th Cir. 2020) (same); but see United States v.

Chambers, 956 F.3d 667 (4th Cir. 2020) (permitting courts reducing sentences under the First Step

Act to correct retroactive Guidelines errors that are based on intervening case law).

       Therefore, a sentence modification under the First Step Act is not a plenary proceeding that

allows vacatur of aspects of sentencing like Section 851 enhancements. It is a limited adjustment

to an otherwise final sentence. See, e.g., Brooks, 788 F. App’x at 214; Curry, 792 F. App’x at 268;

Hegwood, 934 F.3d at 417-19; Brown v. United States, No. CR ELH-00-0100, 2020 WL 1248950,

at *6 (D. Md. Mar. 16, 2020) (finding “the majority of courts have declined to conduct plenary

resentencing proceedings” and collecting cases); United States v. Robinson, 2019 WL 5967967, at

*6 (W.D. Va. Nov. 13, 2019) (“the First Step Act does not expressly permit plenary resentencing”

and therefore the defendant was “not entitled to modification of his status as a career offender”).



                                                 28
       Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 29 of 30



See also Wirsing, 943 F.3d at 182 n. 1 (“Defendant does not contest that his relief, if any, will be

in the form of a limited sentence modification rather than a plenary resentencing”).

       These facts support the government’s position that Petitioner’s current 360-month sentence

is the correct sentence pursuant to the factors set forth in 18 U.S.C. § 3553(a), and should remain

undisturbed. There is no constitutional right to a sentencing reduction. Dillon, 560 U.S. 817. It

is within the Court’s discretion to reduce a sentence, or not, even where eligibility exists. Id. at

827. The sentence reflects the seriousness of Petitioner’s offenses, promotes respect for the law,

and provides just punishment for those offenses. Petitioner’s sentence also affords specific and

general deterrence to future criminal conduct. The government respectfully requests this Court

deny the Petitioner’s motion.

                                         CONCLUSION
       Based upon the foregoing, Petitioner’s request should be denied because she has not shown

an “extraordinary and compelling reason” for compassionate release, as defined by U.S.S.G. §

1B1.13, nor is release merited under Section 404 of the First Step Act and the factors set forth in

18 U.S.C. § 3553(a).

                                                     Respectfully submitted,


                                                     Robert K. Hur
                                                     United States Attorney

                                              By:    __________/s/____________________
                                                     Ellen E. Nazmy
                                                     Special Assistant United States Attorney

                                                     __________/s/______________
                                                     David I. Salem
                                                     Assistant United States Attorney




                                                29
      Case 8:04-cr-00235-DKC Document 2019 Filed 07/08/20 Page 30 of 30



                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 8, 2020, a copy of the foregoing Response was delivered
via ECF to Sapna Mirchandani, Esquire, counsel for the Petitioner.


                                          By:    __________/s/____________________
                                                 Ellen E. Nazmy
                                                 Special Assistant United States Attorney




                                            30
